     CASE 0:19-cv-01222-JRT-HB Document 232 Filed 07/31/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST                          Case No. 19-cv-1222-JRT-HB
LITIGATION

This document relates to:

ALL CASES



KENNETH PETERSON, et al.                        Case No. 19-cv-1129-JRT-HB

             Plaintiffs,

v.

JBS USA FOOD COMPANY
HOLDINGS, TYSON FOODS, INC.,
CARGILL, INC., and NATIONAL BEEF
PACKING COMPANY,

             Defendants.


DECLARATION OF BENJAMIN L. ELLISON IN SUPPORT OF DEFENDANTS’
  OPPOSITION TO PLAINTIFFS’ “MOTION TO NARROWLY LIFT THE
     DISCOVERY STAY TO REQUIRE DEFENDANTS TO PRODUCE
         DOCUMENTS RECENTLY PROVIDED TO THE DOJ”

      1.    I am an attorney with the law firm Jones Day, which represents Defendant

National Beef Packing Company, LLC in the above captioned cases.

      2.    Attached as Exhibit A is a true and correct copy of Civil Investigative

Demand Number 30290 issued by the Department of Justice to National Beef Packing

Company, LLC on May 22, 2020.
      CASE 0:19-cv-01222-JRT-HB Document 232 Filed 07/31/20 Page 2 of 2




       I declare under penalty of perjury that everything I have stated in this document is

true and correct.

EXECUTED this 31st day of July, 2020.           s/ Benjamin L. Ellison
                                                Benjamin L. Ellison




                                            2
